Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments regarding the previous obviousness double rejection were persuasive and thus they are withdrawn.
Applicant’s arguments with respect to claims 20, 21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Furthermore, new 35 USC 112 rejections are necessitated by the amendments to claims 20, 21, and 23-25.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

 lift unit in claims 20, 21, and 23-25.
	lid member in clams 21 and 25
	seal member is claims 21 and 25

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Lift unit is interpreted as a ball screw and motor as seen in [0044] of the original specification
Lid member is interpreted as element 10 see [0051]
Seal member is interpreted as a seal ring 50 as seen in [0060]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	Furthermore, the term “controller” is recited in claim 24 and [0069] states that the controller 70 includes microcomputer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
It is noted that the term “controller” is programmed to perform the recited steps. However, the original specification does not support the “programmed to” limitation. Furthermore, it is unclear if the “programmed to” includes a program that is hardware or software.
Claims 20, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substrate holding position" requires clarification. The location and limitation as written is confusing. It is noted that the substrate has both an upper surface and a lower surface.
 Furthermore, the lift unit claims to move up and down at least one of the heater and the substrate holder. However, [0045] of the original specification only supports the heater being lifted. The heater is spaced apart from the lower surface of the substrate.
It also appears the substrate holder must include pins (like pins 12 of the present invention) in order to clarify structurally the invention 
The controller of new claim 24 is interpreted as a microcomputer, but the specification does not provide support for the "programmed" language. As written the claim it is unclear if the controller in [0069] and [0070] if the controller is a hard or soft program there is no explicit 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miya et al (US 2008/0078426) in view of Nakashima et al (US 2002/0017363).

The prior art of Miya et al teaches a substrate processing apparatus.

Regarding claim 20:	Miya et al teaches a substrate holder (spin chuck 1), an organic solvent nozzle that discharges an organic solvent with a smaller surface tension than (see the discussion of the IPA), an organic solvent supply pipe 74, an organic solvent valve 74a, a gas nozzle, a gas supply pipe (gas supply passage 98), and a controller (control unit 4) that perform steps of the control of the gas and organic solvent flow as discussed in [0034] and [0046] and Figs.
The prior art of Miya et al fails to teach a gas valve and a heater.
Note that valves are provided to control the supply of liquids in the prior art of Miya. Noting the advantage of using valves as a structure to control the flow of fluids and the art recognized use of valves in the apparatus of Miya et al is it with an expectation of success that a 
Nakashima et al teaches a device for heating the substrate and controlling the heater.
Nakashima et al teaches a substrate processing apparatus with a support shaft 26 (lift unit which vertically displaces the heater (heating unit 27) according [0056], a substrate holder (susceptor 40), and support pins 33. The motivation to modify the prior art of Miya et al with the substrate heater and heater control unit of Nakashima is to provide control of the substrate temperature. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Miya et al with the heater and heater control unit of Nakashima et al and to modify the control unit of Miya et al to also provide control of the heater as is suggested by Nakashima et al.
Regarding claim 23:	Miya et al teaches an organic solvent flow pipe with a port 97 and a gas flow pipe with a discharge port 98a. 
Recall Miya et al also fails to teach teaches a heater and further Miya et al fails to teach a lift unit that moves the heater/substrate holder. Nakashima et al teaches a substrate processing apparatus with a support shaft 26 (lift unit which vertically displaces the heater (heating unit 27) according [0056], a substrate holder (susceptor 40), and support pins 33. The motivation to modify the prior art of Miya et al with the substrate heater and heater control unit of Nakashima et al is to provide control of the substrate temperature. The motivation to modify the prior art of Miya et al with the substrate heater of Nakashima et al which also moves vertically is that it enhances the control of the temperature of the substrate by allowing the substrate to move to/away from its source of temperature control. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Miya et al .

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miya et al (US 2008/0078426) in view of Nakashima et al (US 2002/0017363) as applied to claims 20 and 23 above and in further view of Tateyama et al (US 5,817,156).
The teachings of the prior art of Miya et al as combined with Nakashima et al were discussed above. Furthermore, Miya et al teaches a control unit 4 that control the supply of the process fluids to include the organic solvent valve and the gas valve see [0025], [0027], [0030], [0032], and [0033].
The combination fails to teach the controller (control unit) control a heater as recall Miya fails to teach a heater. Recall Nakashima et al teaches a heater unit (heater 27), but fails to teach a controller for the heater.
The prior art of Tateyama et al teaches a substrate heat treatment table. Tateyama et al teaches support pins 41a-41c, heater 22, moving pins 25. The heights of the pins move to ensure a controllable gap between the lower surface of the substrate and hot plate. A control means 35 is provided to control the temperature of the substrate see col. 7 line 47 –col.10 line 47. The motivation to further modify the apparatus resulting from the combined teachings of Miya and Nakashima et al with the teachings of Tateyama et al to control the heater is that the control means of  Tateyama et al allows for autonomous, reproducible control of the heater. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the controller of Miya et al which control the flow of the process fluid to also .

Claims 21 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miya et al (US 2008/0078426) in view of Nakashima et al (US 2002/0017363) as applied to claims 20 and 23 above and in further view of Obweger et al (US 2013/023356).
The teachings of the prior art of Miya et al as combined with Nakashima et al were discussed above.
Regarding claim 21:	Miya et al further teaches an enclosure cup (splash guard 6) with an opening and a lid member (blocking member 9 includes a plate like member 90) that closes the opening See [0031] – [0033] and Fig. 1
Miya et al fails to teach a seal member
The prior art of Obweger et al teaches a substrate processing apparatus. The apparatus of Obweger et al features a lid member 36, a seal member (gasket 26) and cup body (cover 2) which features a annular deflector member 24, and base 20 (bottom wall) see the Figures 2,3, 6, and 7 as discussed in [0040], [0045], and [0046].
Regarding claim 25:	Miya et al fails to teach the cup body includes a bottom wall.
See in the Figures that the prior art of Obweger et al with a bottom wall (base 20 of the cup/cover 2). The motivation to modify the apparatus of Miya et al and Nakashima et al with the cup body, lid member, and seal member of Obweger et al is that the lid member control access to the substrate and interior of the chamber. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Miya et al .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2003/0092282) teaches a (susceptor 30) substrate holder with a plurality of pins 42, a heater 34. Kim teaches a lift unit (lift pin base 40) that moves the lift pins.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716